Title: From George Washington to Brigadier General William Smallwood, 1 May 1778
From: Washington, George
To: Smallwood, William


                    
                        Dear Sir
                        Head Quarters [Valley Forge] 1st May 1778
                    
                    A Plan has been formed for establishing uniformity of discipline and manoeuvres throughout the army by instituting an inspectorship— and the troops in camp have already derived evident advantage from the execution—Baron de Steuben a Prussian Officer of high rank and great experience acts as Inspector General and has under him two ranks of inspectors; the first superintend several divisions of the Army, and the others with the title of brigade inspectors are charged each with the care of a brigade—of the ⟨first⟩ class is Lieut. Colonel Fleury whom I send to Wilmington that the Division under your command may through his means receive the instructions which the Baron has introduced here—You will desire the commanding Officers of Regiments to choose two active intelligent Officers to do the duty of brigade Inspectors—during their office they are to be excused from the duties of the line, and I presume that Congress will in consideration of the exertions required of them, allow them an addition to the pay which they derive from their rank—these Gentlemen will receive the Barons written instructions relative to the most elementary points from Col. Fleury, who is perfectly acquainted with his System—as his success must in a great measure depend upon his being properly seconded by the officers, you will make it a point that all who are well and not on duty, atte⟨nd at⟩ the hours of exercise—your own presence as often as it does not interfere with ⟨any⟩ important business will give weight to ⟨the⟩ matter.
                    I will not expatiate to you on ⟨the⟩ advantages of good discipline and aptness to manœuvre in an Army; but take it for granted that you are fully impressed with their utility, and that nothing on your part will be wanting to have them established in your division.
                    In order to correct the vicious Step which our Soldiers have contracted, and introduce a natural march easy to the Soldier and calculated to gain ground, it will be necessary to discontinue the use of Music for some time.
                    I commend Colonel Fleury to your protection, his disposition and talents promise success in the task which he has undertake⟨n⟩ provided he is seconded and supported. I am with great regard Dear Sir Your most obedt Servt
                    
                        Go: Washington
                    
                